Claimant was carrying an object through a swing door, which swung to as he passed it, and struck him in the shoulder and arm, on May 6, 1935. He felt a pain at the time which continued thereafter, but did not regard the accident as serious, and continued to work for twelve days thereafter. There was evidence that would warrant the Board in concluding that on May nineteenth the claimant called in the doctor, and told him of the accident, and arranged with the doctor to notify the employer; that the doctor notified the office employees of the employer about May twenty-ninth, and that three or four days thereafter the doctor notified the superintendent of claimant’s injury. The Board excused the failure to serve notice within the statutory time. The evidence was such as to justify the action of the Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.